                        IN THE UNITED STATES DISTRICT COURT

                         DISTRICT OF UTAH, CENTRAL DIVISION


 JAMES MORDEN, et al.,

                        Plaintiffs,                    MEMORANDUM DECISION AND
                                                               ORDER
 v.

 XL SPECIALTY INSURANCE CO.,                                   Case No. 2:14-cv-00224

                        Defendant.                             Judge Clark Waddoups


       On October 2, 2018, a Mandate was issued by the United States Court of Appeals for the

Tenth Circuit. The Mandate attaches a certified copy of the Judgment and Opinion of the Tenth

Circuit dated September 10, 2018. Pursuant to that Judgment and Opinion, the Tenth Circuit

reversed this court’s Order of April 5, 2016 that denied Defendant XL Specialty Insurance

Company’s Motion for Summary Judgment under the Interrelated Wrongful Acts provision of a

liability-insurance policy. The Tenth Circuit remanded the case to this court for further

proceedings in accordance with the Judgment and Opinion.

       In accordance with the Tenth Circuit’s rulings, it is

ORDERED that Defendant XL’s Motion for Summary Judgment filed on January 16, 2015 is

GRANTED. Based on this ruling, all claims have now been resolved in favor of Defendant XL.

The case is closed.
DATED this 16th day of November, 2018.



                                             BY THE COURT:



                                             ______________________________
                                             CLARK WADDOUPS
                                             United States District Judge




                                         2
